Affirmed and Opinion filed November 16, 2006







Affirmed and Opinion filed November 16, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01016-CR
____________
 
SHARON DENISE DURBIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th
District Court 
Harris County, Texas
Trial Court Cause No. 981,828
 

 
O P I N I O N
Sharon Denise Durbin, the appellant, was convicted on her
plea of guilty of the offense of forgery enhanced by two prior state jail
felony convictions.  The trial court assessed appellant=s punishment at
confinement in the state penitentiary for a term of ten years.  In a single
point of error, appellant contends she was denied due process of law.  We
affirm.
Appellant is
represented by retained counsel whose entire argument on appeal is:




The Appellant was
denied his [sic] right to due process given to him [sic] by the United States
Constitution in the Fifth and Fourteenth Amendments. . . . She is therefore
injured as a result of the proceeding.  She now attempts to have that wrong
addressed in this Honorable Court by appealing her conviction.@
An
appellate brief Amust contain a clear and concise argument
for the contentions made, with appropriate citations to authorities and to the
record.@  Tex. R. App. P. 38.1(h).  Here,
appellant=s brief presents nothing for review in that it fails
to specify the error allegedly committed below.  Accordingly, we consider this
appeal without briefs, as justice may require.  Tex. R. App. P. 38.8(b)(4).
We have carefully reviewed the record and have found nothing
that would arguably support an appeal.  The judgment of the trial court is
affirmed.
 
 
 
 
/s/      J. Harvey Hudson
Justice
 
 
 
 
Judgment rendered
and Opinion filed November 16, 2006.
Panel consists of
Justices Anderson, Hudson, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).